Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed October 8, 2021. Claims 1-2, 5, 9, and 12-13 have been amended. Claims 14-19 are newly added. Claims 1-19 are now pending in this application.

Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered. Some arguments were found persuasive and some were not. The argument(s) not found persuasive have been addressed below. Applicants are arguing in substance the following:

Arguments to Claim 1:
a) Applicant contends the rejection of Moulds, in view of Ohba does not explicitly teach ‘mapping original data onto corresponding replacement data, wherein the original data form an original key or can be used to form the original key, and the replacement data form a replacement key or can be used to form the replacement key’.



Response to argument a:
	The Examiner respectfully disagrees. To begin, the Examiner views Applicant’s “original data” as Moulds’ “first set of random data” as highlighted in [0022]. Applicant’s “replacement data” is viewed as Moulds’ “second set of random data” as highlighted in [0022]. In [0022] and [0026]-[0027], Moulds transforms a first set of random data into a second set of random data. Each set of random data has a corresponding key associated therewith. A client secret key is associated with the first set of random data and a refreshed client secret key is associated with the second set of random data [0022] and [0026]. The client secret key is refreshed based on the transformed second set of random data. The client secret key is used to transform the first set of random data. Therefore, Moulds discloses original data mapped onto replacement data and original and replacement keys.

Arguments to Claim 9:
a) Applicant contends the rejection of Moulds, in view of Ohba does not explicitly teach ‘transmitting the message by the application which is not aware of the original data, but only the replacement data’.

Response to argument a:
	The Examiner respectfully disagrees. To begin, it is unclear what Applicant means by the application not being aware of the original data, but only the replacement data as the Examiner does not see this mentioned in the claim. In [0078], Moulds discloses maintaining authenticity and integrity of random data and other messages by 


The examiner has addressed arguments directed to claim limitations as stated only. Arguments not directed towards claim limitations have not been addressed. Applicant(s) is/are urged to direct arguments for claim limitations recited, because arguments not directed to claim limitations and statements are not given value since they do not appear in the claim. As to any claims not specifically discussed, the applicant(s) argued that it was patentable for one of the reasons discussed above. Please see response to above arguments for unspecified discussions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 13 remains written as if it is meant to be an independent claim but was written with reference to elements of claim 9. It is unclear whether Applicant(s) intends to write claim 13 in dependent or independent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulds et al. (US 2017/0244687 A1), in view of Ohba et al. (US 2011/0271110 A1).

With respect to claim 1, Moulds discloses a security unit which is suitable for an IoT device, for running one or more applications for a secured exchange of data with one or more servers which provide web services ([0076]), with the security unit comprising a computing unit with one or more processors, the security unit configured to perform a method comprising:
mapping original data onto corresponding replacement data ([0022] and [0026]-[0027], transforming a first set of random data to generate a second set of random data; , and the replacement data form a replacement key or can be used to form the replacement key ([0022] and [0026], first set of random data associated to client secret key and second set of random data is associated with a refreshed client secret key),
providing a requested original key, corresponding to the replacement key in order to be able to use the original key for the secured exchange of data with the one or more servers ([0060] and [0120]-[0121], passing master key (original key) to key management function once peer and server are successfully authenticated);
	Moulds does not explicitly disclose detecting the replacement key which is supplied by an application which is run, and which corresponds to the original key;
	However, Ohba discloses a means for detecting the replacement key which is supplied by an application which is run, and which corresponds to the original key (Abstract and [0060], deriving an application master key from one master key for use for the particular application);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Moulds with the teachings of Ohba and detecting replacement key supplied by an application which corresponds to an original key, in order to utilize purpose specific keys for an application or aspects of an application and additionally add a layer of security to the execution of the application (Ohba, [0060]).
With respect to claim 2, the combination of Moulds and Ohba discloses the security unit as claimed in claim 1, wherein Moulds discloses the method further comprising transparent passing on of the original key on the communication protocol level which can be used for the secured exchange of data ([0012], [0026], and [0050], securing transmission of random data across a network).
With respect to claim 3, the combination of Moulds and Ohba discloses the security unit as claimed in claim 1, wherein Moulds discloses the transport layer security encryption, abbreviated to TLS or DTLS, is used in the communication protocol level ([0047]).
With respect to claim 4, the combination of Moulds and Ohba discloses the security unit as claimed in claim 1, wherein Moulds discloses a place holder which is set as a replacement key in the communication protocol for the secured exchange of data can be replaced by the original key which is provided ([0022] and [0026]).
With respect to claim 5, the combination of Moulds and Ohba discloses the security unit as claimed in claim 1, wherein Ohba further discloses the IoT device comprises:
one or more applications designed to exchange data with one or more servers which provide web services ([0167]-[0168]), and
at least one implementation unit which is designed to run the one or more applications (Figure 2, application 1 is embodied in end host and network).
With respect to claim 6, the combination of Moulds and Ohba discloses the IoT device as claimed in claim 5, wherein Moulds discloses the one or more applications can use such a replacement key to run (Abstract and [0060]).
With respect to claim 7, the combination of Moulds and Ohba discloses the IoT device as claimed in claim 1, wherein Moulds discloses the replacement key is replaced 
With respect to claim 8, the combination of Moulds and Ohba discloses the IoT device as claimed in claim 1, wherein Moulds discloses the replacement key is replaced by the requested original key, provided by the security unit, by means of the security unit ([0060] and [0120]-[0121]).
	With respect to claim(s) 9-11, the IoT device of claim(s) 9-11 does/do not limit or further define over the security unit of claim(s) 1 and 3-4. The limitations of claim(s) 9-11 is/are essentially similar to the limitations of claim(s) 1 and 3-4. Therefore, claim(s) 9-11 is/are rejected for the same reasons as claim(s) 1 and 3-4. Please see rejection above.	
With respect to claim 12, the combination of Moulds and Ohba discloses the method as claimed in claim 9, wherein Moulds discloses an authentication code and/or an authentication checksum are/is inserted into the message ([0078]).
With respect to claim 13, the combination of Moulds and Ohba discloses a computer program product wherein Moulds discloses the product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method of claim 9 when the computer program product is run in the IoT device ([0051]).
Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        January 14, 2022